Citation Nr: 0916734	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin




THE ISSUE

Whether the character of the appellant's discharge from 
military service from January 10, 1974 to May 28, 1976, is a 
bar to the receipt of Department of Veterans Affairs (VA) 
benefits.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The appellant had military service from January 10, 1974 to 
May 28, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Administrative decision 
of the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant was discharged from active duty with an 
undesirable discharge; that is, under other than honorable 
conditions.

2.  The appellant had two violations of the Uniform Code of 
Military Justice, and was administratively discharged for the 
Marine Corps in lieu of a trial by general court martial.  

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent; additionally, he 
was not insane at the time of the commission of these 
offenses.


CONCLUSION OF LAW

The appellant's other than honorable discharge due to willful 
and persistent misconduct is dishonorable for VA purposes and 
is therefore a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002 & Supp. 2008); 38 C.F.R. § 3.12 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA, which imposed additional duties on VA 
to notify and assist claimants for VA benefits.  However, 
there are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  Among such cases 
are those that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of the claim is 
based on interpretation of the law, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Court has also held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
see also Dela Cruz.  Although the Court said in Wensch that 
VCAA did not apply in such cases, it may be more accurate to 
say that VCAA applied, but that its notice and duty to assist 
requirements had been satisfied. When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if for 
example a veteran with only peacetime service sought pension, 
no level of assistance would help the veteran prove the 
claim; and if VA were to spend time developing such a claim, 
some other veteran's claim where assistance would be helpful 
would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 
2000) (statement of Senator Rockefeller).

The Board first notes that the issue currently on appeal 
turns on statutory interpretation.  See Smith.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.); VAOPGCPREC 5-2004.  As such, no further 
action is required pursuant to the VCAA.  Parenthetically, 
the Board notes that a VCAA letter was sent to the appellant 
in August 2006.


Character of discharge-January 10, 1974 to May 28, 1976

The claimant appeals an October 2006 RO administrative 
decision which determined the character of his discharge 
serves as a bar for the award of VA benefits; specifically, 
the appellant has filed a claim for VA nonservice-connected 
pension benefits.  In order to qualify for VA benefits, a 
claimant must demonstrate that he has the status of a 
"veteran."  Cropper v. Brown, 6 Vet. App. 450, 452 (1994) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 
U.S.C.A. § 1110).  A person seeking to establish veteran 
status must do so by a preponderance of the evidence, and the 
benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not 
applicable to that determination of status.  See Aguilar, 
supra.

A discharge or release under other than honorable conditions 
(OTHC) is considered to have been issued under dishonorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release. 38 C.F.R. § 3.12(d)(4).  
In Cropper, the Court held that 38 U.S.C. § 5303(b) requires 
"that the insanity must be such that it legally excuses the 
acts of misconduct" and that "there must be a causal 
connection between the insanity and the misconduct" in order 
to demonstrate that a claimant's OTHC discharge should not 
act as a bar to the grant of veterans' benefits.  Cropper, 6 
Vet. App. at 453-54.

In the present case, the appellant requested an 
administrative discharge for the good of the service.  The 
service personnel records reflect that the appellant admitted 
that his conducted rendered him triable by general court 
marital for an offense punishable by a punitive discharge.  
He indicated that he understood that he could request a 
discharge for the good of the service in accordance with 
paragraph 6021 of reference (a) and that he had consulted 
with a Judge Advocate for advice.  It was noted that the two 
charges against the appellant both involved being absent 
without leave (AWOL).  Specifically, the appellant was AWOL 
from June 8, 1974 to November 20, 1975, and from November 21, 
1975 to April 5, 1976.  The appellant chose to request the 
undesirable discharge.  The request for the administrative 
discharge for the good of the service was granted on May 18, 
1976 and he was released 10 days later, on May 28, 1976.  

The appellant argued that he should have never been accepted 
into military service due to a preservice head injury.  He 
has also alleged that at the time of his enlistment, he only 
had an 8th grade education and also had tribal problems that 
necessitated his being at home with his family.  He further 
indicated that Native Americans have treaties that excuse 
Native Americans from serving in the military but 
nonetheless, he chose to enlist.  The Board notes that 
although the appellant was requested to submit evidence of 
this preservice injury, he did not do so.  Further, there is 
no evidence including in the service personnel and service 
treatment records showing that the appellant was incompetent 
or insane when he entered service nor has the appellant 
asserted that this was the case.  Further, there is no 
evidence that the appellant did not enter service willingly.  

After he entered service; however, the appellant had two 
significant periods of being AWOL.  The appellant entered 
service in January 1974 and went AWOL for essentially the 
remainder of his service until April 1976.  His total amount 
of AWOL time was 672 days, 536 days for the first period of 
AWOL and 136 days for the second period of AWOL.  

As noted above, conduct will not be considered willful and 
persistent if the appellant was insane at the time of the 
commission of the offenses in question.  See Cropper, supra.  
However, the Board finds no evidence the appellant was insane 
at the time of his AWOL offenses that resulted in his OTHC 
discharge.  He certainly was not found to be incompetent 
and/or insane at any time during military service.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."  In the 
present case, the Board finds that the appellant's offenses 
consisting of the two significant unauthorized absences, are 
beyond minor, as they clearly interfered with his military 
duties as he was not present for the vast majority of his 
military service commitment.  Consequently, these offenses 
cannot constitute mere minor offenses.  Id; see also Cropper 
at 452-453.  The appellant's absences were accomplished by 
his own volition and were repetitive, thereby constituting 
misconduct that was both willful and persistent.  Moreover, 
as stated, there is no probative evidence that he was insane 
or otherwise exhibiting psychiatric impairment at the time he 
committed these acts.  See 38 C.F.R. § 3.12(b).

For these reasons, the Board concludes the appellant's period 
of active duty dated January 10, 1974 to May 28, 1976, ended 
with an other than honorable discharge due to willful and 
persistent misconduct, and such period of service is 
dishonorable for VA purposes and is a bar to VA compensation 
benefits, including nonservice-connected pension. 

 The appellant was advised that he could ask the Service 
Department Review Board to change the character of his 
discharge.  He was also provided the form, along with the May 
2007 statement of the case, to do so.  There is no record 
that he has made such a request.  


ORDER

As the appellant's undesirable discharge from service dated 
January 10, 1974 to May 28, 1976, is found to be a legal bar 
to VA benefits, the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


